Case 2:19-cv-10799-GCS-APP ECF No. 16 filed 07/23/20     PageID.55   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DOMINIQUE CASH,

             Plaintiff,
                                          Case No. 19-10799
      v.
                                          Hon. George Caram Steeh
COMMISSIONER OF
SOCIAL SECURITY,

         Defendant.
__________________________/


            ORDER GRANTING MOTION TO REINSTATE CASE
           AND ENTER JUDGMENT FOR PLAINTIFF (ECF NO. 15)

      On July 23, 2019, the court remanded this social security action for

further administrative proceedings pursuant to sentence six of 42 U.S.C.

§ 405(g). The administrative law judge issued a decision favorable to

Plaintiff. The parties now jointly move to reinstate the case for the purpose

of entering judgment in favor of Plaintiff. See Melkonyan v. Sullivan, 501

U.S. 89, 102 (1991) (after completion of sentence six remand proceedings,

“the Secretary must return to District Court, at which time the court will

enter a final judgment”).



                                         -1-
Case 2:19-cv-10799-GCS-APP ECF No. 16 filed 07/23/20                PageID.56   Page 2 of 2




     IT IS HEREBY ORDERED that the motion to reinstate (ECF No. 15)

is GRANTED. The court will enter a separate judgment.

Dated: July 23, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               July 23, 2020, by electronic and/or ordinary mail and also on
                   Dominique Cash, 8200 Evergreen, Detroit, MI 48228

                                     s/Brianna Sauve
                                       Deputy Clerk




                                               -2-
